Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1, 6, 13, and 18-19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 13, 15-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“wherein the first test image is a first static image, and the second test image is a second static image; wherein image elements in the first static image or the second static image have the same brightness, the first static image has a brightness different from that of the second static image, and the brightness perception test condition is that the user under test perceives that the first static image and the second static image have the same brightness”
The closest piece of prior art Wan et al. (CN103876886A) describes compensated the contrast sensitivity gap of two, two information of balance, make the training figure of two internal representation in user visual system identical; however, Wan et al. fails to teach “wherein the first test image is a first static image, and the second test image is a second static image; wherein image elements in the first static image or the second static image have the same brightness, the first static image has a brightness different from that of the second static image, and the brightness perception test condition is that the user under test perceives that the first static image and the second static image have the same brightness”.
Another piece of prior art Gil et al. (US 10,055,887) describes the user's transition between the relatively dark virtual world and the relatively bright real world may be made as the user experiences a gradual brightening of the content displayed on the screen(s), allowing the user's eyes to adjust to the change in brightness; however, Gil et al. fails to teach “wherein the first test image is a first static image, and the second test image is a second static image; wherein image elements in the first static image or the second static image have the same brightness, the first static image has a brightness different from that of the second static image, and the brightness perception test condition is that the user under test perceives that the first static image and the second static image have the same brightness”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612